DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 6, filed 4/21/2021, with respect to the rejections of claims 21, 24, 29 and 34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kim et al. (USPN 7,200,124).
Examiner has provided further clarification in the rejection below with regards to the arguments made for Yi reference.
Claim Rejections - 35 USC § 103
Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi (US-PGPUB 2004/0103435) in view of Kim et al. (USPN 7,200,124).
	Regarding claim 21, Yi teaches a method for a network transmitting system information, the method comprising: transmitting, by the network, a block of first system information on a broadcast channel (BCH) to a mobile terminal [Para 174, sends SIB which is system information block on BCCH which is broadcast channel]; transmitting, by the network, a first block of second system information to the mobile terminal, wherein the first block of second system information includes cell access related information and scheduling information 
However, Yi does not teach transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH.
Kim teaches transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH [Col. 17, lines 46-64, receives system information on DL-SCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claims 22 and 30, Yi teaches the scheduling information includes periodicity information of each of the second blocks [Para 175].
Regarding claims 23 and 31, Yi teaches the first block of second system information is transmitted after a predetermined time difference after the block of first system information is transmitted [Para 175].
Regarding claims 24 and 32, Kim teaches the block of first system information includes at least one of bandwidth information and parameter information about a physical layer [Col. 17, lines 46-64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include information about a physical layer so that information about frequency measurement can be obtained.
Regarding claims 25 and 33, Yi teaches the plurality of second blocks of second system information further include at least one of: paging information, a cell select related information, a positioning related information, and a Multimedia Broadcast Multicast Service (MBMS) related information [Para 174].
at least one of Public Land Mobile Network (PLMN) identity information, tracking area information, and cell barred information [Para 174-177].
Regarding claims 27 and 35, Yi teaches one of the plurality of second blocks of second system information further includes value tag information [Claim 39].
Regarding claims 28 and 36, Yi teaches the plurality of second blocks of second system information transmitted to the mobile terminal are configured to carry user traffic [Para 179].
Regarding claim 29, Yi teaches a network apparatus for transmitting system information, the apparatus comprising: a transmitter and a receiver [Abstract]; a processor that controls the transmitter and the receiver to: transmit a block of first system information on a broadcast channel (BCH) to a mobile terminal [Para 174, sends SIB which is system information block on BCCH which is broadcast channel]; transmit a first block of second system information to the mobile terminal, wherein the first block of second system information includes cell access related information and scheduling information related to a plurality of second blocks of second system information [Para 174-175, sends scheduling information to the mobile terminal 
However, Yi does not teach transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH.
Kim teaches transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH [Col. 17, lines 46-64, receives system information on DL-SCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a network transmit information such as scheduling and system information on the DL-SCH so that UE can receive information on a change of system information at any time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464